Citation Nr: 0510078	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to March 1979 
and July 1981 to May 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The issues of service connection for posttraumatic stress 
disorder and bipolar disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


REMAND

In the January 2003 rating decision, the RO denied 
entitlement to service connection for bipolar disorder.  In 
the substantive appeal, received in December 2003, the 
veteran expressed dissatisfaction and disagreement with the 
denial of service connection for bipolar disorder and he 
indicated a desire to contest the result.  The Board finds 
that this constitutes a notice of disagreement on this issue.  
38 C.F.R. § 20.201 (2004).  The RO has not provided the 
veteran a statement of the case on this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The veteran also seeks service connection for posttraumatic 
stress disorder.  He contends that ongoing stress and 
pressure due to his military duties as an electronics 
technician and radar repairman caused symptoms of 
posttraumatic stress disorder, which led him to self-medicate 
with alcohol.  He argues that his posttraumatic stress 
disorder symptoms and his bipolar disorder are the result of 
the pressures associated with his military duties.  

The RO obtained the veteran's service medical records for his 
period of active service from July 1981 to May 1988.  The RO 
reported that the service medical records for his prior 
periods of active service are not available.  Although the 
veteran contended that his posttraumatic stress disorder 
symptoms first appeared during his period of active service 
from July 1981 to May 1988, he alleges that his posttraumatic 
stress disorder either began at that time or preexisted 
active service and was aggravated therein.  

Service medical records show that the veteran began receiving 
ongoing treatment for alcoholism in February 1985.  In June 
1987 the veteran was hospitalized for alcohol abuse and 
suicidal gesture by ingesting multiple medications.  The 
veteran was readmitted in July 1987 for his alcohol abuse and 
suicidal gesture.  The final diagnosis was chronic 
alcoholism.  

The post-service VA medical treatment records from 1991 to 
1994 show ongoing treatment and evaluation for chronic 
alcoholism, substance dependence, depression, and dependence 
personality traits.  A May 1994 private evaluation report, 
which includes a detailed review of the veteran's entire 
history, shows the veteran was diagnosed with bipolar 
disorder, depressed type, alcohol dependence and abuse, and 
anxiety disorder, not otherwise specified.  

The evidence includes VA medical treatment records and 
examinations dated from 1995 to 2003 show ongoing evaluation 
and treatment for bipolar disorder and alcohol dependence in 
remission.  

In an August 2003 evaluation summary, the veteran's 
Readjustment Counselor at the Vet Center stated that the 
veteran suffers from symptoms associated posttraumatic stress 
disorder.  The counselor states that "[I]t is difficult to 
assess exactly what disorder triggered what reaction but it 
is understood that often [post traumatic stress disorder] and 
bipolar disorder co-exist (sic)".  The counselor opines that 
the stress and pressure the veteran experienced throughout 
his service precipitated his post traumatic stress disorder 
symptoms and most likely caused his bipolar tendencies.  The 
diagnosis was bipolar disorder, post traumatic stress 
disorder, and major depression.  The evidence does not 
include the actual treatment records.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify appellant when further action is required on his part.

1.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
bipolar disorder.  The VBA AMC should 
advise the veteran of the need to timely 
file a substantive appeal to perfect 
appellate review.  

2.  After obtaining any necessary 
authorization, the AMC should request 
copies of the veteran's treatment and 
counseling records from Walt Freeman, 
PCSW, who is the veteran's Readjustment 
Counselor at the Vet Center, from March 
2001 to present.  If any of the 
identified records cannot be obtained, 
the veteran should be notified of such 
and the efforts used in requesting these 
records.  

3.  Schedule the veteran for a VA mental 
disorders examination to determine the 
nature and etiology of the veteran's 
current psychiatric diagnosis in this 
case.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  The examiner 
should certify review of the claims 
folder in connection with the 
examination.  The medical examiner should 
state the correct diagnosis for any of 
the veteran's current psychiatric 
disorders.  Based on the evidence of 
record, the examiner should express an 
opinion on the following questions:  

Does the veteran currently have 
posttraumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a)?  If 
possible, please address whether it is as 
least as likely as not that the veteran's 
PTSD (if found) developed or was 
aggravated (beyond normal progression) 
during service.

When did the veteran's bipolar disorder 
first manifest and is it alone or in part 
due to stress and pressure from the 
veteran's military duties as an 
electronics technician and radar 
repairman or any other incident or event 
of active service?  Any medical findings 
and opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

4.  The VBA AMC should readjudicate the 
issue of service connection for post 
traumatic stress disorder.  Should this 
veteran file a timely substantive appeal 
on the issue of claim for entitlement to 
service connection for bipolar disorder; 
the VBA AMC will readjudicate the issue 
based on the evidence already of record 
and any other development that is deemed 
appropriate in accordance with the duty 
to assist under the provisions of the 
VCAA.  Should any claimed benefit be 
denied, the VBA AMC will issue a 
supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


